Citation Nr: 1634997	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  11-00 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain, prior to December 20, 2010.

2.  Entitlement to a rating in excess of 40 percent for lumbosacral strain, from December 20, 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to October 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for a rating in excess of 20 percent for lumbosacral strain.  In April 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in December 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

During the pendency of this appeal, in September 2012, the RO granted a higher rating of 40 percent for lumbosacral strain, effective December 20, 2010.  As a higher rating is available before and after that date, and a veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as now encompassing both matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In December 2014, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny ratings in excess of 20 percent (for the period prior to December 20, 2010) and 40 percent (from  December 20, 2010) for lumbosacral strain, ((as reflected in a April 2015 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.  


For the reasons expressed below, the claims on appeal are, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

In the December 2014, the Board remand the claims, in part, to arrange for the Veteran to undergo VA examination.  Such examination was accomplished in December 2015.  

 Since the Veteran's claims were last before the Board, however, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the  final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and, as appropriate, in weight-bearing and non weight-bearing  (and, if possible, with range of motion measurements of the opposite undamaged joint).  As this type of joint testing was not accomplished  during the  Veteran's March 2015 examination, further examination is warranted.  

The Board also notes that the examiner did not provide comment as to whether, at any point since September 2006 (1 year prior to the filing of the September 2007 current claim for increase) the record reflects any changes in the severity of the Veteran's service-connected lumbar spine disability, and, if so, the approximate dates of any such changes and the approximate level of the severity of the disability on each date, as was requested in the Board's December 2014 remand directives.  To ensure compliance with the prior remand directive, the examiner must provide comment in this regard on remand.  See Stegall v. West, 11 Vet.App. 268 (1998). 

Hence, the AOJ should arrange for the Veteran to undergo another VA spine examination by an appropriate medical professional.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of the claims for increased ratings.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of correspondence referencing the  date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility.


Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.  

The most recent VA records are dated April 6, 2015.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet.App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet.App. 611, 613 (1992).  Hence, the AOJ should all outstanding records of relevant VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to present additional information and/or evidence pertinent to the claim on appeal, to include pertaining to employment and private (non-VA) treatment, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) ( clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the  AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal in light of all pertinent evidence and legal authority.  The AOJ's  adjudication of the claims should include continued consideration of whether any, or any further, staged rating  of the disability,,, pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran since April 6, 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical records and employment records.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate medical professional.  . 

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) in both active and passive motion, and, as appropriate, in weight bearing, and nonweightbearing.  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  

If pain on motion is observed, the examiner should indicate the point at which pain begins and whether it contributes to functional loss or additional limitation of range of motion.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable. 

The examiner should clearly indicate whether the Veteran has any neurological manifestation(s) of lumbar spine disability.  For each identified manifestation, the examiner should clearly indicate whether such constitutes a separately ratable disability, and, if so, should assess the severity of such disability as mild, moderate, moderately severe, or severe.

Further, based on review of the claims file-to include all pertinent medical evidence, and the Veteran's oral and written assertions-the examiner should indicate whether, at any point since September 2006 (1 year prior to the filing of the September 2007 current claim for increase) the record reflects any change(s) in the severity of the Veteran's service-connected lumbar spine disability, and, if so, the approximate date(s) of any such change(s) and the approximate level of the severity of the disability on each date.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the  date and time of the examination-preferably, any notice(s) of examination-sent  to him by the pertinent medical facility. 

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet.App. 268 (1998). 

7.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the matters on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increased ratings, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise ,adjudicate each claim on appeal in light of pertinent evidence (to particularly include all that added to the record since the last adjudication) and legal authority (to include consideration of whether any, or any further, staged rating of the disability, pursuant to Hart (cited above), is appropriate

8.  If any benefit sought on appeal remains denied,  furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any  requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  e.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).


